                  Case 20-19836-AJC               Doc 25        Filed 10/20/20         Page 1 of 2




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

INRE:   MA/tCO t.      i>   MAf<IA   '88/ti(IO~

            TRUSTEE'S NOTICE OF DEFICIENCY FOR CONJ<IRMA TION (legal issues: 341)

The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's
Notice of Required Documents, prior deficiencies, and legal issues and thus objects as follows:
Trustee reserves the right to raise additional objections until all requested documents are timely provided.
                                                        Reviewed documents received as of _ _ _ _ _ __

_ Objection to Exemption (specifics to be filed) to be heard with confirmation at 1:30 pm not at 9:00 am
_Fee application needed (see court guideline 6)
   Ch 7 is$                   may increase as documents not provided 0 Tax refund 0 Valuations 0 Other
_ Good faith payment to unsecured creditors
_Income understated per debtor's stubs $           taxes $          co-debtor stubs $          taxes $ _ __
_ Proof of household size (government ID w/ address) and income of all adults disclosed on Sch J and CMI
_Spouse's pay advices
_ Schedule J Expenses objectionable: 0 Provide Proof line                         0 Line _ _ _ _ _ __
         0 Object to Schedule J expenses but debtor(s) are over median or 100% plan filed
_Expenses: documentation/calculation: CMI l i n e - - - - - - - - - - - - - - - - - - - - - - -


_Plan does not pay debtor's calculation of disposable income CMI/DI                x 60 = $ _ _ _ __
   0 Pending income/expenses issues 0 Trustee believes D/I is understated (estimated D/I $ _ _ _ _~
0 Feasibility or 0 plan payments reduce month ___ or 0 balloon payment
   Plan does not conform to Applicable Commitment Period< 36 months< 60 months
   Info on transfer SOFA              undisclosed               0 provide Tolling Agreement(s)
Other: _ _ _ _ _ _ _ _ _ _ _~----------------------------




                                                                                 D Plan includes 100% Language

On or before 5 pm on 1)CT      30    ?021] , all docµments/explanations with documented back up must be
received/filed to avoid dismissal. If documents are not timely filed/received by the trustee, the trustee may seek
dismissal of this case. IMPORTANT NOTICE: The debtor or debtor's attorney must appear at the confirmation
hearing even ifthey agree to the recommendation. The debtor may still be dismissed for failure to fund the plan if they
are delinquent in payments.
THE PRO SE DEBTOR OR DEBTOR'S ATTORNEY MUST CONTACT THE TRUSTEE'S OFFICE AND SPEAK
TO AN ATTORNEY BEFORE 2PM ONE BUSINESS DAY PRIOR TO THE CONFIRMATION HEARING TO
RESOLVE ALL OUTSTANDING ISSUES. Attorneys must upload all documents to Trustee through
13Documents.com.

        I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's attorney
or by U.S. First Class pre-paid Mail on the pro se debtor on the same day filed with the Court.
 Submitted by
 NANCY K. NEIDICH, ESQ, ST ANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
                            Case 20-19836-AJC                 Doc 25        Filed 10/20/20            Page 2 of 2



  RE: Marco T. & Maria Barrios                                                                               Case# 20-19836 A.TC
        TRUSTEE'S NOTICE OF DEFICIENCY FOR CONFIRMATION AND RECOMMENDATION (Pre 341)
      The Trustee reviewed this case for the meeting of creditors and found the following deficiencies from the Trustee's letter requesting
                             documents and thus objects as follows: Reviewed documents received prior to: 9/25/20
      Tax returns:                                       Corporate Tax Returns:
      Photo ID/SS card-Not redacted                 LF 90                     LF 67          LF 10
      Plan does not fund properly
      Calculation errors       Missing months/amounts           Inconsistent terms        Plan form completed incorrectly
      Attorney fee itemization or Fee Application needed (see court guideline 6)
       Missing 2016(B)                                         d       Mi~£iRg Att0n1Gy's Oeclaratioa-•% 341 Wiitte11 Q11r:sa..
./ Other provisions: ./ IVL                          100%        Lawsuit       Gambling         MMM
      Reaffirm, redeem or surrender Sch D or G creditor:
 ./ MMM Motion not filed          ./ Valuation motion not filed                        Lien Avoidance motion not filed
      Priority debt on Schedule E not in plan:
      Creditor in Plan is not listed in Schedules or has not filed a POC:
      Creditor paid through the Plan has not filed a POC:
 pbject or Conform to Proof of Claim:               Miami-Dade County           Tax Certificate (DE#              Dept of Revenue
          IRS    -If: I{.
./    OTHER PLAN ISSUES: Capital One pymt address & acct# to match POC 10




      Real Estate FMV and Payoff:
      Non-Homestead Information Sheet:
~cles Fl\4r\~DA t'C;m-eg and Payoff:                            11' KIA
      Other:
./    Bank Account Statements           3 months pre-petition
      #1524 (7111-9/10)
     -tt4%°    F's9R41~
)oCopy of check(s) and/or explanation:           ~f
      Explanation of withdrawal(s):
      401 K/Retirement/Pension                          Annuity                              Life Insurance Policy
     Domestic Support Obligation form complete with info: name, address and phone
./ Wage deduction order or Motion to waive
      BDQ & attachments                         Profit/loss        Balance Sheet
     Business Bank statements and checks            3 months pre-petition



      Affidavit of support
    Trustee reserves the right to raise additional objects until all requested documents are timely provided. This deficiency is limited to
 missing documents only. The Trustee will file a Notice of Deficiency with additional document requested and legal issues raised after the
    341 - meeting of creditors. I hereby certify that a true and correct copy of the foregoing was served through ECF on the debtor's
                  attorney or by U.S. First Class pre-paid Mail on the prose debtor on the same day filed with the Comi.
      Submitted by NANCY K. NEIDICH, ESQ, STANDING CHAPTER 13 TRUSTEE P.O. BOX 279806, MIRAMAR, FL 33027
     *DOCUMENTS MUST BE RECEIVED OR FILED AND ISSUES ADDRESSED AT LEAST FOURTEEN DAYS PRIOR TO EACH
                               CONFIRMATION HEARING TO AVOID DISMISSAL*
